NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABDELRAHMAN AAA BASEET, AKA                     No.    16-70553
Abdel Rahman Baseet,
                                                Agency No. A078-007-195
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**


Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Abdelrahman AAA Baseet, a native of Saudi Arabia and a citizen of Jordan,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. Our jurisdiction is governed by



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and review de novo questions of law. Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010). We deny in part and dismiss in part the petition for review.

       The BIA did not err or abuse its discretion in denying Baseet’s motion

to reopen as untimely, where he filed the motion more than six years after his final

order of removal, and did not show the motion was subject to any exceptions to the

filing deadline. See 8 C.F.R. § 1003.2(c)(2), (3).

       We lack jurisdiction to review the BIA’s decision not to reopen proceedings

sua sponte because Baseet’s contentions do not amount to a claim of legal or

constitutional error. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016) (“[T]his court has jurisdiction to review Board decisions denying sua

sponte reopening for the limited purpose of reviewing the reasoning behind the

decisions for legal or constitutional error.”).

       In light of our disposition, we do not reach Baseet’s contentions regarding

eligibility for relief.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                  16-70553